Opinion issued July 9, 2009








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00518-CV
____________

GERALD D. MURPHY, Appellant

V.

KINGWOOD LAKES SOUTH, L.P.; TENZER COMPANY, INC. AND/OR
ANTHONY M. FRANK, Appellees



On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 9516749



MEMORANDUM  OPINION
	Appellant Gerald D. Murphy has filed an unopposed motion to dismiss the
appeal.  No opinion has issued.  Accordingly, the motion is granted, and the appeal
is dismissed.  Tex. R. App. P. 42.1(a)(1).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Sharp and Alcala.